

116 S3745 IS: Coronavirus Emergency Borrower Defense Act of 2020
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3745IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Durbin (for himself, Mr. Brown, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Education to provide relief to borrowers of student loans for whom the Department of Education found misrepresentation by the institution of higher education or a State attorney general has asserted a right to borrower defense discharge.1.Short titleThis Act may be cited as the Coronavirus Emergency Borrower Defense Act of 2020 or the Coronavirus E-BD Act of 2020.2.Emergency borrower defense(a)Emergency borrower defenseAn eligible borrower, or parent borrower who took out an eligible loan on behalf of an eligible borrower, shall be entitled to relief on such loan pursuant to this section.(b)Eligible borrower; eligible loanIn this section:(1)Eligible borrower(A)In generalThe term eligible borrower means—(i)a borrower covered by Department of Education findings made on or before the date of enactment of this section against an institution of higher education for job placement rate misrepresentation; (ii)a borrower on whose behalf a State attorney general has asserted a right to borrower defense discharge if the assertion was made by the State attorney general to the Secretary of Education on or before the date of enactment of this section; or(iii)a borrower who—(I)was subject to a misrepresentation made by the institution of higher education that the borrower attended related to guaranteed employment or transferability of credits where such misrepresentation was established by the Department of Education in findings made on or before the date of enactment of this section; and(II)has asserted being subject to such misrepresentation in a borrower defense application to the Secretary of Education. (B)EligibilityA borrower—(i)described in clause (i) or (ii) of subparagraph (A), shall be an eligible borrower whether or not the borrower has applied for borrower defense and whether or not the borrower's claim has been adjudicated, if the borrower has not previously received complete relief on the eligible loan based on the borrower defense; and(ii)described in subparagraph (A)(iii), shall be an eligible borrower whether or not the borrower's claim has been adjudicated, so long as they have not previously received complete relief on their Federal student loans based on their borrower defense.(2)Eligible loanThe term eligible loan means a loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.).(c)ReliefWith respect to—(1)an eligible borrower described in clause (i) or (ii) of subsection (b)(1)(A), or an eligible borrower described in subsection (b)(1)(A)(iii) who applied for borrower defense prior to the date of enactment of this section, the Secretary of Education shall— (A)not later than 30 days after the date of enactment of this section, discharge the borrower, or parent borrower who took out an eligible loan on behalf of such borrower, of the full obligation to repay the eligible loan (including associated interest, costs, and fees that the borrower or parent borrower would otherwise be obligated to pay);(B)not later than 45 days after the date of enactment of this section, reimburse the borrower, or parent borrower who took out an eligible loan on behalf of such borrower, for amounts paid toward the loan voluntarily or through enforced collection; (C)not later than 60 days after the date of enactment of this section, report the discharge under this section to all consumer reporting agencies to which the Secretary previously reported the status of the loan, so as to delete all adverse credit history assigned to the loan; and (D)not later than 60 days after the date of enactment of this section, no longer consider a borrower, or parent borrower who took out a loan on behalf of such borrower, who has defaulted on a loan discharged under this section to be in default on the discharged loan; and(2)an eligible borrower described in subsection (b)(1)(A)(iii) who did not apply for borrower defense prior to the date of enactment of this section, the Secretary of Education shall—(A)not later than 30 days after the date such borrower applies for borrower defense, discharge the borrower, or parent borrower who took out an eligible loan on behalf of such borrower, of the full obligation to repay the eligible loan (including associated interest, costs, and fees that the borrower or parent borrower would otherwise be obligated to pay);(B)not later than 45 days after such borrower applies for borrower defense, reimburse the borrower, or parent borrower who took out an eligible loan on behalf of such borrower, for amounts paid toward the loan voluntarily or through enforced collection;(C)not later than 60 days after such borrower applies for borrower defense, report the discharge under this section to all consumer reporting agencies to which the Secretary previously reported the status of the loan, so as to delete all adverse credit history assigned to the loan; and(D)not later than 60 days after such borrower applies for borrower defense, no longer consider a borrower, or parent borrower who took out a loan on behalf of such borrower, who has defaulted on a loan discharged under this section to be in default on the discharged loan.(d)NotificationWith respect to—(1)an eligible borrower described in clause (i) or (ii) of subsection (b)(1)(A), an eligible borrower described in subsection (b)(1)(A)(iii) who applied for borrower defense prior to the date of enactment of this section, or a parent borrower who took out an eligible loan on behalf of such an eligible borrower, the Secretary of Education shall, not later than 20 days after the date of enactment of this section, notify such borrower or parent borrower in writing of— (A)the relief to which the borrower is entitled pursuant to subsection (c);(B)the time in which such relief will be provided pursuant to subsection (c);(C)the borrower’s eligibility to receive assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after receiving relief pursuant to subsection (c); and(D)any further relief to such borrower or parent borrower as the Secretary of Education determines is appropriate; and(2)an eligible borrower described in subsection (b)(1)(A)(iii) who did not apply for borrower defense prior to the date of enactment of this section, or a parent borrower who took out an eligible loan on behalf of such an eligible borrower, the Secretary of Education shall, not later than 20 days after such borrower applies for borrower defense, notify such borrower or parent borrower in writing of—(A)the relief to which the borrower is entitled pursuant to subsection (c);(B)the time in which such relief will be provided pursuant to subsection (c);(C)the borrower’s eligibility to receive assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after receiving relief pursuant to subsection (c); and(D)any further relief to such borrower or parent borrower as the Secretary of Education determines is appropriate.(e)Institutional accountabilityFor a discharge granted under this section, the Secretary of Education shall, as applicable, initiate an appropriate proceeding to require the institution of higher education whose act or omission resulted in the discharge to repay to the Secretary of Education the amount discharged whether by offset, claim on a letter of credit, or other protection provided by the institution of higher education. 